Citation Nr: 0935641	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Service connection for a bilateral eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1956 to November 
1959.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In May 2008, the Board 
remanded this matter for additional development.  


FINDING OF FACT

Residuals from in-service pterygium excisions are related to 
service.  


CONCLUSION OF LAW

Residuals from surgeries for pterygium excision were incurred 
in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  


II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for a bilateral eye 
disorder.  In the September 2005 rating decision on appeal, 
the RO denied the Veteran's claim.  For the reasons set forth 
below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record shows that the Veteran has a 
current bilateral eye disorder.  Although an August 2005 VA 
compensation examination report of record found the Veteran's 
eyes to be normal, private treatment records dated in April 
2008 note diagnoses of incipient lenticular changes and 
bilateral pingueculae, and a June 2008 VA compensation 
examination report notes diagnoses of cataracts and 
pingueculae.  See Pond, supra.  

The service treatment records indicate that the Veteran 
experienced an eye disorder while in service.  Service 
treatment records dated from April 1958 to October 1958 show 
that the Veteran underwent eye surgery for bilateral 
pterygium on three separate occasions during active service.  
See Pond, supra.  

However, in the only medical nexus opinion of record - issued 
in June 2008 pursuant to the Board's May 2008 remand for 
additional medical inquiry into this matter - the examiner 
concluded after a review of the claims file, and an 
assessment of the Veteran, that the Veteran's current and in-
service disorders were likely unrelated.  The examiner stated 
that the in-service pterygium removal was successful and 
without recurrence.  And he concluded that the Veteran's 
current cataracts were related to age, while his current 
pingueculae were a result of his living Arizona for 50 years 
following service.    

The Board finds this medical opinion of value - no medical 
evidence counters its findings, and the record in its 
entirety supports its conclusions.  Indeed, the earliest 
medical evidence of post-service treatment for an eye 
disorder is found in April 2008 private treatment records, 
which are dated over 49 years following service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did 
not claim service connection for an eye disorder until 
November 2004, approximately 45 years following service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  

Nevertheless, the Board finds service connection warranted 
here.  Notwithstanding the June 2008 medical opinion, the 
simple fact remains that the Veteran - on three separate 
occasions during service - underwent surgery on his eyes.  As 
detailed by the service treatment records, these surgeries 
involved use of a scarifier which causes shallow cuts into 
the skin.  Stedman's Illustrated Medical Dictionary 1598 
(27th ed. 2000).

So, based on the evidence, it is likely that the Veteran's 
current cataracts and pingueculae are unrelated to service or 
to his surgery during service.   But the fact remains that 
the Veteran had multiple procedures to treat the pterygia.  
Some discontinuity of tissue had to have resulted-at least, 
there is no specific finding to the contrary.   Quite 
possibly, the current extent of impairment may not rise to a 
compensable level.  That, however, is a separate issue.   As 
such, the Board finds service connection finding warranted 
here.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

	


ORDER

Service connection for residuals of in-service surgeries for 
pterygia is granted.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


